Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-20-00101-CR

                                       IN RE Bryan Keith CRUM

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: March 11, 2020

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR WANT OF JURISDICTION

           On March 2, 2020, relator filed a petition for writ of mandamus. Relator also filed a motion

for leave to file his petition for writ of mandamus and a request for findings of fact and conclusions

of law.

           We deny as moot relator’s request to file a petition for writ of mandamus because leave is

not required to file a petition in an intermediate appellate court. See TEX. R. APP. P. 52.1; In re

Medina, 04-19-00041-CR, 2019 WL 360534, at *1 (Tex. App.—San Antonio Jan. 30, 2019, no

pet.).

           In his petition for writ of mandamus, relator asks this court to (1) direct the trial court to

vacate and void his underlying 2012 criminal conviction because the trial court lacked jurisdiction,



1
 This proceeding arises out of Cause No. B10-826, styled The State of Texas v. Bryan Keith Crum, pending in the
198th Judicial District Court, Kerr County, Texas, the Honorable Rex Emerson presiding.
                                                                                      04-20-00101-CR


and (2) order the district attorney to issue a finding of actual innocence because there was no

evidence to support the original charging instruments. Intermediate courts of appeals have limited

writ jurisdiction in criminal matters. See TEX. GOV’T CODE § 22.221. The Texas Court of Criminal

Appeals, however, has jurisdiction in final post-conviction habeas corpus proceedings. TEX. CODE

CRIM. PROC. art. 11.07; see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.

App. 1991) (orig. proceeding) (by granting writ of mandamus to vacate judgment of conviction,

court of appeals usurped exclusive authority of Court of Criminal Appeals to grant post-conviction

relief). If an applicant finds it necessary to complain about an action or inaction of the convicting

court, the applicant may seek relief from the Texas Court of Criminal Appeals. In re McAfee, 53
S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). This court lacks

jurisdiction over relator’s complaints regarding his 2012 conviction. Accordingly, we dismiss this

proceeding for want of jurisdiction. We also deny relator’s request for findings of fact and

conclusions of law.

                                                  PER CURIAM

Do not publish




                                                -2-